 



Exhibit 10.6
PERSONAL AND CONFIDENTIAL
November 6, 2007
Dear                     :
The Compensation and Benefits Committee of the Anadarko Board of Directors has
made an award of performance units (“PUs”) to you under the Company’s 1999 Stock
Incentive Plan, as may be amended from time to time (the “Plan”). The PUs are
subject to all terms and conditions of the Plan, the summary (prospectus) of the
Plan and the provisions of this grant letter. The Plan summary is available via
the Anadarko intranet at the following address:
http://insider.anadarko.com/hr/stock_plan/1999_Restated_SIP_SPD_01-01-05.pdf.
You have been awarded {Target} PUs as your target. The vesting of these units is
dependent upon the Company’s relative Total Shareholder Return (“TSR”) over the
specified Performance Periods. Fifty percent (50%) of the target PUs are subject
to a two year Performance Period that begins 1/1/2008 and ends 12/31/2009 (the
“2009 Performance Period”) and 50% of the target PUs are subject to a three year
Performance Period that begins 1/1/2008 and ends 12/31/2010 (the “2010
Performance Period”). The 2009 and 2010 Performance Period may each be
individually referred to herein as a “Performance Period”. The maximum number of
PUs that you can earn during each Performance Period will be calculated as
follows {Target x 50% x 200%}, with actual payout based on the Company’s
relative TSR ranking as described below.
Each PU represents the value of one share of the Company’s common stock. The
payout of PUs is contingent upon the Company’s TSR ranking relative to a
predetermined peer group during a Performance Period. The TSR measure provides
an external comparison of the Company’s performance against a peer group of
companies and will be calculated as follows:
Average Closing Stock Price for the last 30 trading days of the Performance
Period
Minus
Average Closing Stock Price for the 30 trading days preceding the beginning of
the Performance
Period
Plus
Dividends paid per share over the Performance Period
Total Above Divided By
Average Closing Stock Price for the 30 trading days preceding the beginning of
the Performance
Period
The actual number of PUs you will earn for each Performance Period is based upon
the Company’s relative TSR ranking as follows:

1



--------------------------------------------------------------------------------



 



          Anadarko       Payout Relative   Percentile   as % of Ranking   Rank  
Target 1st   100%   200% 2nd   91%   182% 3rd   82%   164% 4th   73%   146% 5th
  64%   128% 6th   55%   110% 7th   46%   92% 8th   36%   72% 9th   27%   54%
10th   18%   0% 11th   9%   0% 12th   0%   0%

For example, if you were awarded 1,000 target PUs and the Company’s relative
ranking for the 2009 Performance Period is 3rd, you will receive 820 PUs (1,000
x 50% x 164%) at the end of the 2009 Performance Period (subject to the other
terms and conditions of this grant letter). If the Company’s relative ranking
for the 2010 Performance Period is 1st, you will receive 1,000 PUs (1000 x 50% x
200%) at the end of the 2010 Performance Period (subject to the other terms and
conditions of this grant letter).
The peer group for the 2009 Performance Period and the 2010 Performance Period
include Apache Corporation, ConocoPhillips, Devon Energy Corporation, EnCana
Corporation, EOG Resources Inc., Hess Corporation, Marathon Oil Corporation,
Noble Energy Inc., Occidental Petroleum Corporation, Pioneer Natural Resources
Company and Talisman Energy Inc. If any peer companies cease to exist during
either of the Performance Periods, the Compensation Committee has approved
Chevron Corporation, Chesapeake Energy Corporation and XTO Energy, Inc. as
replacement companies (in the order provided).
At the end of each Performance Period, the value attributed to the PUs that vest
on such date shall be reduced by the applicable payroll taxes as a result of
such vesting, and the resulting amount shall then be converted into shares of
unrestricted Anadarko common stock using the closing price of the Company’s
common stock on the last day of the Performance Period. Your shares will be
deposited in a direct registration account at Mellon.
Dividend Equivalents shall not be paid with respect to the PUs. The PUs do not
have voting rights. PUs do, however, count toward your stock ownership
requirements.
You will be allowed to make an election to defer your entire PU award. All
deferral elections and distributions must be made in compliance with 409A
regulations and made on a separate form provided by Anadarko to you.
If you voluntarily terminate your employment, or in the event you are terminated
for cause, all unvested PUs will be immediately forfeited. Upon your death,
disability (as defined in the Company’s disability plan), involuntary
termination without cause or a change in control event (as defined in the Plan)
all your unvested PUs will be paid to you in accordance with your

2



--------------------------------------------------------------------------------



 



Target. Upon your retirement (as defined by the applicable Company Retirement
Plan) prior to the end of a Performance Period, you will receive a prorated
payout, paid after the end of the Performance Period, based on actual
performance and the number of months you worked. Your PUs are subject to several
restrictions, including that such PUs may not be transferred, sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, or disposed of to the
extent then subject to restrictions.
Once PUs have vested and shares of Anadarko common stock have been delivered to
you, you are free to sell, gift or otherwise dispose of such shares; provided
that you comply with the applicable restrictions under the Company’s Insider
Trading Policy (including the receipt of pre-clearance) and the applicable stock
ownership requirements.
If you have any questions on this grant, please call Preston Johnson at
832-636-2705.
Sincerely,

 
 
 
3